Filed:   July 1, 2009

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 08-2041
                           (8:07-cv-02271-AW)


DAVID C. SHARP,

                  Plaintiff - Appellant,

           v.

COSTCO WHOLESALE CORPORATION,

                  Defendant - Appellee.



                                O R D E R


           The court amends its opinion filed June 29, 2009, as

follows:

           On   the     cover   sheet,    district    court    information

section, the case number is corrected to read “8:07-cv-02271-

AW.”

                                          For the Court – By Direction

                                              /s/ Patricia S. Connor
                                                        Clerk
                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2041


DAVID C. SHARP,

                  Plaintiff - Appellant,

             v.

COSTCO WHOLESALE CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-02271-AW)


Submitted:    April 29, 2009                 Decided:   June 29, 2009


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Maxwell, Joel R. Zuckerman, Ethan S. Burger, MAXWELL &
BARKE, LLC, Rockville, Maryland, for Appellant. Charles A.
Valente, Margaret A. Lavanish, KRASNOW SAUNDERS CORNBLATH, LLP,
Chicago, Illinois, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   C.    Sharp    appeals   the   district   court’s   order

granting the defendant’s motion to dismiss for lack of subject

matter jurisdiction.      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Sharp v. Costco Wholesale Corp., No.

8:08-cv-02271-AW (D. Md. Aug. 18, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2